Citation Nr: 0945459	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1993 to March 
1994, with additional unverified active duty and service in 
the U.S. Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claim.  When this claim was originally before the Board 
in August 2008, it was remanded for further development. 


FINDING OF FACT

With resolution of all reasonable doubt in the Veteran's 
favor, the medical evidence shows that his hypertension had 
its onset during service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claim for service connection is 
being granted, any failure in notifying or assisting him is 
harmless error.  

The Veteran contends that his hypertension first manifested 
during his service in the U.S. Army Reserve in September 
1999.  In support of this contention, the Veteran has 
indicated that he was treated for hypertension at Camp 
Santiago and in Salinas.    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran's Army Reserve treatment records indicate that, 
in September 1998, the Veteran had a somewhat elevated blood 
pressure reading.  Additionally, in July 1999, the Veteran 
was noted to have high blood pressure readings on several 
occasions, and a doctor at the U.S. Army Health Clinic 
diagnosed the Veteran with uncontrolled hypertension, noting 
that the Veteran had "high blood pressure and old stroke."  
An August 1999 treatment record from Dr. M. Jose M. Cardona 
reveals that the Veteran was evaluated for uncontrolled 
systemic arterial hypertension.  

A February 2000 treatment note from Dr. Raul A. Jimenez 
indicates that the Veteran had positive test results for 
neuro-cardiogenic syncope, and in June 2000, the Veteran was 
treated at the Centro Cardiovascular, where he was diagnosed 
with arterial hypertension.  A June 2, 2002, sick slip 
indicates that the Veteran had high blood pressure, and six 
days later, another sick slip indicates that the Veteran had 
a syncope episode and high blood pressure; he was recommended 
for a medical board evaluation as soon as possible.  Finally, 
in August 2004, the Veteran was placed on physical profile 
for uncontrolled arterial hypertension.  

In addition to his Army Reserve treatment records, a 
September 2000 letter from the Department of the Army 
indicates that the Veteran was suffering from a high blood 
pressure condition, and accordingly, was referred for an 
evaluation to determine whether he was fit for retention in 
service.  Additionally, a May 2001 letter from the Department 
of the Army Reserve Center reveals that the Veteran's medical 
record had been reviewed by a doctor, and that no change in 
profile was recommended due to his arterial hypertension as 
he was fit for further military service.  

Following separation from reserve service, the Veteran was 
afforded a VA examination in November 2008.  At the outset of 
the examination report, the examiner indicated that she had 
reviewed the Veteran's claims folder, noting that he had been 
diagnosed with high blood pressure in 1998, when he was 
taking Atenol, and that, in July 1999, he began taking 
Procardia for this condition.  The examiner also noted that, 
during active duty in June 2002, the Veteran was taken to the 
Camp Santiago military clinic due to high blood pressure and 
a syncope episode.  The examiner also stated that the 
Veteran's last hospital admission for hypertension was in 
November 2007.  

The examiner reported that the Veteran had suffered heart 
trauma/injury during service in 1998 when he was involved in 
a multiple vehicle accident, and during "Comboy at Salinas" 
in September 1999.  The examiner noted that the Veteran 
required continuous medication to control his hypertension 
and stated that possible complications of this condition 
included syncope and near-syncope.  Based on her examination, 
the examiner diagnosed the Veteran with hypertension and 
provided the opinion that this condition was at least as 
likely as not incurred in active duty and was aggravated 
beyond the natural progression of the disease during his 
period of ACDUTRA.  

Subsequently, in a June 2009 addendum opinion, the November 
2008 examiner stated that, after reviewing the evidence 
pertaining to the Veteran's periods of active duty service, 
it was her opinion that hypertension was at least as likely 
as not incurred during reserve duty and was aggravated beyond 
the natural progression of the disease during reserve duty.  
The examiner based this opinion on the evidence of record 
showing high blood pressure since September 1998 and 
uncontrolled hypertension during military training while in 
the Army Reserves, and the fact that the Veteran was using 
multiple hypertensive medications to control his blood 
pressure during this time period.  

As was noted above, service connection may only be granted 
for a disease or disability if this disease or disability was 
incurred during active duty or while performing ACDUTRA.  The 
record reveals that, in February 2005 and September 2008, VA 
attempted to confirm whether the appellant was on active duty 
or ACDUTRA in July 1999 when hypertension was first 
diagnosed.  On both occasions, however, the VA inquiries were 
returned with no information, and the September 2008 request 
produced a negative response from the National Personnel 
Records Center (NPRC).  Despite this lack of information from 
the NPRC and the service department, however, the Veteran's 
Army Reserve treatment records for the duration of his period 
of reserve duty are of record, in addition to his statements 
regarding the onset of his hypertension.  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (holding that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.").

Here, the appellant has provided competent and credible 
statements with respect to when his hypertension was first 
diagnosed and his military status at the time of the 
diagnosis.  Moreover, there is no reason to doubt the 
credibility of the Veteran in reporting that he was first 
diagnosed with this condition during ACDUTRA.  His records 
are internally consistent, and it is facially plausible that 
he was treated for and diagnosed with this condition while on 
ACDUTRA, especially given the numerous Army Reserve treatment 
records pertaining to his hypertension from 1998 on.  As 
such, the Board finds that the Veteran's statements are 
credible and probative, and add weight to the overall claim.  
See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Moreover, the Veteran's service treatment records indicate 
that, while on ACDUTRA, he was diagnosed with uncontrolled 
hypertension and a history of hypertension in July 1999; 
uncontrolled systemic arterial hypertension in August 1999; 
neuro-cardiogenic syncope in February 2000, arterial 
hypertension in June 2000, a syncope episode and high blood 
pressure in June 2002, and uncontrolled arterial hypertension 
in August 2004.  Further, letters from the Department of the 
Army dated in September 2000 and May 2001 acknowledge that 
the Veteran was suffering from a high blood pressure 
condition, but conclude that he was fit for further military 
service.  Finally, a VA doctor has provided an opinion that 
the Veteran's hypertension was incurred during and aggravated 
by his time in the Army Reserves.  

Based on the foregoing, the Board finds that the evidence is, 
at the very least, in equipoise.  Accordingly, applying the 
benefit of the doubt doctrine, all doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the 
Veteran's claim for service connection for hypertension is 
granted.  


ORDER

Entitlement to service connection for hypertension is 
granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


